Eldridge, Judge.
In Ontario Sewing Machine Co. v. Smith, 275 Ga. 683 (572 SE2d 533) (2002), the Supreme Court affirmed the judgment of this Court’s opinion in Smith v. Ontario Sewing Machine Co., 249 Ga. App. 364 (548 SE2d 89) (2001), which reversed the trial court’s grant of summary judgment to the manufacturers on the ground that the actions of the plaintiff’s employer were the sole proximate cause of the plaintiff’s injuries. However, in affirming the ultimate judgment of this Court, the Supreme Court found that this Court had decided issues concerning the duties of manufacturers that were unnecessary to a resolution of the issue of proximate cause, which was the sole issue on which the trial court granted summary judgment and, thus, was the decisive issue on appeal. The Supreme Court specifically disap*31proved of this Court’s resolution of the duties of the manufacturers. Moreover, the Supreme Court held that this Court erred as a matter of law in ruling that the manufacturers’ actions were a proximate cause of the plaintiff’s injuries and found that the issue of proximate cause in this case is one for the jury. Therefore, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and remand the case to the trial court for proceedings consistent with the opinion of the Supreme Court.
Decided December 20, 2002.
Daniel MacDougald III, for appellant.
Weinberg, Wheeler, Hudgins, Gunn & Dial, Earl W. Gunn, Ashley P. Nichols, for appellees.

Judgment reversed and case remanded with direction.


Andrews, P. J., and Miller, J., concur.